Citation Nr: 0817443	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-10 604	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.Entitlement to a rating higher than 10 percent for service-
connected bilateral hearing loss before October 31, 1995, and 
a rating higher than 40 percent before January 10, 2003, a 
rating higher than 70 percent from January 10, 2003. 

2. Whether there was clear and unmistakable error in the 
rating decision of March 2003 by the RO, assigning an 
effective date of January 10, 2003, for a 70 percent rating 
for service-connected bilateral hearing loss. 

3. Whether there was clear and unmistakable error in the 
rating decision of June 2003 by the RO, assigning an 
effective date of January 10, 2003, for a total disability 
rating for compensation based on individual unemployability. 



ATTORNEY FOR THE BOARD
J. Fussell, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1963 to February 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

A decision is deferred on the claims of clear and 
unmistakable error until the pending appeal of a rating 
decision in August 1979 by the RO is finally adjudicated.  To 
ensure procedural due process, the pending appeal of the 
claim for increase for service-connected bilateral hearing 
loss is REMANDED to the RO via the Appeals Management Center 
in Washington, DC. 


REMAND 

The record shows that in August 1979 the veteran filed a 
claim for increase for bilateral hearing loss.  In a rating 
decision in August 1979, the RO denied the claim.  In 
September 1979, the veteran filed a notice of disagreement, 
and after the RO issued a statement of the case in September 
1979, the veteran perfected the appeal by timely filing a 
substantive appeal in October 1979.  Thereafter the RO 
received additional evidence, and in a rating decision in 
January 1980, increased the rating for bilateral hearing loss 
to 10 percent, effective from September 10, 1979.  

Even if a rating is increased during the pendency of an 
appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise, 
which the veteran had not. AB v. Brown, 6 Vet. App. 35, 39 
(1993).

In October 1995, the veteran filed a claim for increase for 
bilateral hearing loss.  In a rating decision in June 1996, 
the RO increased the rating for bilateral hearing loss to 40 
percent, effective from October 31, 1995. 

In January 2003, the veteran filed a claim for increase for 
bilateral hearing loss.  In a rating decision in March 2003, 
the RO increased the rating for bilateral hearing loss to 70 
percent, effective January 10, 2003. 

Once an appeal is perfected, the appeal remains pending 
unless the benefit sought has been granted or the appeal is 
withdrawn by the appellant or until the appeal is decided by 
the Board.  As none of the grounds for terminating the appeal 
of the rating decision in August 1979 apply, the appeal 
remains pending.  

To ensure procedural due process, the appeal of the claim for 
increase for bilateral hearing loss is REMANDED for the 
following action:

1. On the claim for increase for 
bilateral hearing loss, ensure VCAA 
compliance to include notice of the 
requirements of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

2. Furnish the veteran a supplemental 
state of the case on the claim for 
increase for bilateral hearing loss 
higher than 10 percent before October 31, 
1995, higher than 40 percent before 
January 10, 2003, a higher than 70 
percent from January 10, 2003.  The 
supplemental statement of the case should 
inform the veteran of the additional 
evidence considered and of any changes in 
the law since the statement of the case 
was issued in September 1979.  Thereafter 
the case should be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).







 Department of Veterans Affairs


